DETAILED ACTION
	This is in response to communication received on 7/12/22.
The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 5/24/22.

Election/Restrictions
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “ultra-conformal” in claim 1 is a relative term which renders the claim indefinite. The term “ultra-conformal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, what is consider ‘ultra-conformal’? There is no specific definition given or any kind of definition provided in the claim that would make it clear to a person of ordinary skill in the art to distinguish between a ‘very conformal’ and ‘ultra-conformal’.
Further, the term “glassy” in claim 1 is a relative term which renders the claim indefinite. The term “ultra-conformal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In particular, what is consider ‘glassy? There is no specific definition given or any kind of definition provided in the claim that would make it clear to a person of ordinary skill in the art to distinguish between a ‘glassy composite’, a glass or a composite that is only glassy in trace amounts.
For the purposes of compact prosecution, the term ‘ultra-conformal’ will be interpreted in its broadest meaning, i.e. anything capable of uniformly conforming to surface and the term ‘glassy composite’ will refer to any material that has a glass-like component. 
Appropriate correction is required.
As for claims 8-18, as they depend from claim 1 and contain all the limitations therein, they are similarly rejected as to claim 1.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US Patent Number 10,533,080 hereinafter KIM.
As for claim 2, KIM teaches “A method of transfer printing on a receiving substrate” (claim 1, line 1), i.e. a process for making an ultra-conformal microprint 200 by ultra-conformal microprint transferring.
	KIM further teaches “pressing the array of stamps to a donor substrate comprising a plurality of inks, thereby compressing each stamp from an undeformed adhesion-off configuration to a deformed adhesion-on configuration; cooling the array of stamps, thereby rigidizing the shape memory polymer and binding the plurality of inks to the stamps in the deformed adhesion-on configuration” (claim 1, lines 6-12) and “A stamp array for transfer printing includes an array 106 of stamps 108, where each stamp 108 in the array 106 comprises a shape memory polymer having a glass transition temperature Tg” (column 3, lines 51-54) i.e. disposing a transfer moiety 202 arranged in a microstructure 210 on transfer substrate 201; disposing a glassy transfer layer 206 on the transfer moiety 202; forming a glassy composite 207 comprising the glassy transfer layer 206 and transfer moiety 202 with maintaining the microstructure 210 of the transfer moiety 202 in the glassy transfer layer 206; removing the glassy composite 207 from the transfer substrate 201 while maintaining the microstructure 210 of the transfer moiety 202 in the glassy transfer layer 206.
KIM further teaches “positioning the array of stamps in proximity with a receiving substrate, the plurality of inks remaining bound to the stamps during the positioning; and after the positioning, locally heating a selected stamp in the array using a concentrated light source, the selected stamp returning to the undeformed adhesion-off configuration and the ink bound to the selected stamp being released and transfer printed onto the receiving substrate” (claim 1, lines 13-21), i.e. disposing the glassy composite 207 on a microprint substrate 208; ultra-conformally covering the microprint substrate 208 with the glassy composite 207 while maintaining the microstructure 210 of the transfer moiety 202 in the glassy transfer layer 206 so that the microstructure 210 is disposed on the microprint substrate 208; and
removing the glassy transfer layer 206 while leaving the transfer moiety 202 disposed in the microstructure 210 on the microprint substrate 208 to form the ultra-conformal microprint 200 comprising the transfer moiety 202 arranged in the microstructure 210 on the microprint substrate 208.
	As for claim 12, 	KIM teaches “globally heating an array of stamps, each stamp in the
array comprising a shape memory polymer having a light absorbing agent dispersed therein;
pressing the array of stamps to a donor substrate comprising a plurality of inks, thereby compressing each stamp from an undeformed adhesion-off configuration to a deformed adhesion-on configuration” (claim 1, lines 3-9), i.e. heating the glassy transfer layer 206 to flow the glassy transfer layer 206 onto the microstructure 210 to form the glassy composite 207 on the transfer substrate 201.
	As for claim 13, KIM teaches “after the positioning, locally heating a selected stamp in the array using a concentrated light source, the selected stamp returning to the undeformed adhesion-off configuration and the ink bound to the selected stamp being released and transfer printed onto the receiving substrate” (claim 1, lines 16-21), i.e. heating the glassy composite 207 to flow the glassy transfer layer 206 with the transfer moiety 202 on the microprint substrate 208 to ultra-conformally cover the glassy composite 207 on the microprint substrate 208.
	As for claim 14, KIM teaches “A stamp array for transfer printing includes an array 106 of stamps 108, where each stamp 108 in the array 106 comprises a shape memory polymer having a glass transition temperature Tg” (column 3, lines 51-54), i.e. wherein the glassy transfer layer 206 has a glass transition temperature.
	As for claim 15, KIM teaches “The glass transition temperature T g of the shape memory polymer may be above room temperature (e.g., where room temperature is understood to be from about 20° C. to about 25° C.). For example, the glass transition temperature Tg may lie in a range from about 30° C. to about 70° C.” (column 4, lines 57-62), i.e. a range that overlaps with wherein the glass transition temperature of the glassy transfer layer 206 is from 1˚C to 50°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.
	As for claim 18, KIM teaches “The present method may be suited for transfer printing inks with thicknesses ranging from about 300 nm to about 20 μm” ( column 13, lines 58-60), i.e. a range that overlaps with wherein the transfer moiety 202 comprises a largest linear dimension that is less than 1 μm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997).  See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717